COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00208-CV


JIMMIE L. BILLINGSLEY                                              APPELLANT

                                         V.

CITY OF WHITE                                                       APPELLEE
SETTLEMENT, TEXAS


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Appellant Jimmie L. Billingsley filed a notice of appeal from the county

court’s judgment assessing $9,800 for the value of his condemned property

interest. He filed his brief on August 12, 2011.

      On August 15, 2011, we sent Billingsley a letter indicating that upon pre-

submission screening, we had determined that his brief did not comply with rule


      1
       See Tex. R. App. P. 47.4.
of appellate procedure 38.1.2 See Tex. R. App. P. 38.1. We informed Billingsley

that failure to file an amended brief complying with the above rules by August 25,

2011, might result in striking the brief, waiver of noncomplying points, or

dismissal of the appeal.     See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.        As of

September 12, 2011, Billingsley has failed to file an amended brief. Therefore,

we strike his brief filed August 12, 2011, and we dismiss the appeal. See Tex. R.

App. P. 38.8(a), 38.9(a), 42.3, 43.2(f).



                                                     PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 6, 2011




      2
       Specifically, Billingsley’s brief did not comply with: rule 38.1(a), in that it
did not list all of the parties and counsel; rule 38.1(b), in that it did not contain a
table of contents with references to the pages of the brief; rule 38.1(c), in that it
did not contain an index of authorities; rule 38.1(d), in that it did not contain a
statement of the case with record references; rule 38.1(g), in that it did not
contain a statement of facts with record references; rule 38.1(h), in that it did not
contain a summary of the argument; rule 38.1(i), in that it did not contain a clear
and concise argument for the contentions made, with appropriate citations to
legal authorities and to the record; or rule 38.1(j), in that it did not contain a
prayer. See Tex. R. App. P. 38.1(a)–(d), (g)–(j).


                                           2